103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clinton MCDANIELS;  Roger Bailey, Plaintiffs--Appellants,andHarold L. PALMER;  Each and Every Other Inmate In The SameSimilar Situation, Plaintiffs,v.William C. DUNCIL, Warden, Huttonsville Correctional Center;Nicholas J. Hun, Commissioner of the West VirginiaDepartment of Corrections;  Roy White, HospitalAdministrator;  Any Other Person Having Power To TransferInmates From One Place To Another, Defendants--Appellees.
No. 96-6708.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 21, 1996.Decided Dec. 3, 1996.

Clinton McDaniels, Roger L. Bailey, Appellants Pro Se.  Silas Bent Taylor, Deputy Attorney General, Charleston, West Virginia;  Leslie K. Kiser, WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Charleston, West Virginia, for Appellees.
N.D.W.Va.
DISMISSED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants, West Virginia inmates, appeal the district court's order denying relief on their 42 U.S.C. § 1983 (1994) action pursuant to 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's opinion and find that this appeal is frivolous.  Accordingly, we dismiss the appeal on the reasoning of the district court.  McDaniels v. Duncil, No. CA-95-116-2 (N.D.W.Va. Apr. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED